Case: 18-11107      Document: 00515162340         Page: 1    Date Filed: 10/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-11107                         October 17, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
ROBERT LEE BROWN,

                                                 Plaintiff-Appellant

v.

ROBERT WILKIE, SECRETARY, U.S. DEPARTMENT OF VETERANS
AFFAIRS,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CV-1150


Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Robert Lee Brown seeks leave to proceed in forma pauperis (IFP) on
appeal from the district court’s grant of the appellee’s Federal Rule of Civil
Procedure 12(b)(6) motion to dismiss his 42 U.S.C. § 1983 racial discrimination
complaint. Brown also moves for the appointment of counsel.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11107    Document: 00515162340     Page: 2   Date Filed: 10/17/2019


                                 No. 18-11107

      By moving to proceed IFP, Brown is challenging the district court’s
certification that his appeal was not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into Brown’s good faith “is
limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citation omitted).
      Although Brown addresses the district court’s dismissal of his claims, his
arguments are conclusional, at best, and merely reciting a cause of action,
supported by only conclusory assertions, is not enough. See Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009). Moreover, Brown does not address the overarching
issue, namely that his arguments essentially raise an employment
discrimination claim and that the exclusive remedy for federal employees to
bring such a claim is Title VII of the Civil Rights Act of 1964. See Jackson v.
Widnall, 99 F.3d 710, 716 (5th Cir. 1996).
      Brown fails to identify a legal or factual basis upon which the district
court wrongly resolved the merits of his claims or to present any ground upon
which the disposition of his claims was erroneous. See Iqbal, 556 U.S. at 678.
Thus, he has failed to show that “the appeal involves legal points arguable on
their merits.” Howard, 707 F.2d at 220 (internal quotation marks and citation
omitted). Accordingly, Brown’s IFP motion is DENIED. Brown’s motion for
the appointment of counsel is likewise DENIED. Additionally, because this
appeal is frivolous, it is DISMISSED. See 5TH CIR. R. 42.2; Baugh, 117 F.3d
at 202 n.24.




                                       2